Citation Nr: 1728868	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-27 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for microvascular disease.

2.  Entitlement to service connection for headaches, to include as secondary to microvascular disease.

3.  Entitlement to service connection for degenerative bone loss in the upper and lower jaw bones.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1983 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) from May 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In October 2012, the Veteran filed a substantive appeal regarding the claims for service connection for microvascular disease, headaches, and degenerative bone loss, and requested a travel Board hearing.  He changed this request to a video conference hearing in January 2015.  In March 2016, the Veteran appealed the denial of a claim for service connection for sleep apnea and again requested a video conference hearing before the Board.  The Veteran has not yet been afforded a Board hearing.  

Because the Veteran has a right to a hearing prior to the issuance of a Board decision, and because the Veteran has not been afforded a Board hearing, the case must be remanded.  See 38 C.F.R. §§ 3.103, 20.1304 (2016).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via video conference.  Notice of the hearing should be mailed to his known address of record and to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




